Citation Nr: 0935707	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-41 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease with herniated nucleus pulposus 
at L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the proximal 
interphalangeal and metacarpophalangeal joints of the right 
hand.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the proximal 
interphalangeal and metacarpophalangeal joints of the left 
hand.

4.  Entitlement to an initial rating in excess of 10 percent 
for cervical strain.

5.  Entitlement to an initial compensable rating for plantar 
fasciitis of the left foot.

6.  Entitlement to an initial compensable rating for 
onychomycosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to 
October 2004.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  In that decision, the RO granted 
service connection for degenerative disc disease with 
herniated nucleus pulposus at L5-S1, degenerative joint 
disease of the proximal interphalangeal and 
metacarpophalangeal joints of the right hand, degenerative 
joint disease of the proximal interphalangeal and 
metacarpophalangeal joints of the left hand, and cervical 
strain, assigning initial 10 percent ratings for each.  In 
addition, the RO granted service connection for plantar 
fasciitis of the left foot and onychomycosis, assigning 
noncompensable ratings for those disabilities.  The Veteran 
appealed the disability ratings assigned in the February 2005 
decision, and in June 2008, the Board remanded the matter for 
further evidentiary development and adjudication.  After 
completing the required evidentiary development, the Appeals 
Management Center (AMC) re-adjudicated the Veteran's claims, 
denying his claims for higher initial ratings by way of a 
June 2009 supplemental statement of the case.

As the appeal emanates from the Veteran's disagreement with 
the initial ratings assigned following the grant of service 
connection, the Board has characterized the claims as for 
higher initial ratings, in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in Washington, D.C., in May 2008, the 
transcript of which is of record.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease with herniated 
nucleus pulposus at L5-S1 has been manifested by a total 
range of motion of the thoracolumbar spine no less than 229 
degrees, with tenderness at the extremes of motion and 
subjective complaints of pain.

2.  The Veteran's degenerative joint disease of the proximal 
interphalangeal and metacarpophalangeal joints of the right 
and left hands has been manifested by a full range of motion 
of the fingers of both hands with subjective complaints of 
pain.

3.  The Veteran's cervical strain has been manifested by full 
range of motion of the cervical spine with tenderness at the 
extremes of motion and subjective complaints of pain.

4.  The Veteran's service-connected plantar fasciitis of the 
left foot has been manifested by no worse than mild symptoms.

5.  The Veteran's service-connected onychomycosis has not 
required systemic therapy or immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for degenerative disc disease with herniated nucleus 
pulposus at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for right hand degenerative joint disease of the 
proximal interphalangeal and metacarpophalangeal joints or 
left hand degenerative joint disease of the proximal 
interphalangeal and metacarpophalangeal joints have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5228, 5229, 5230 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for cervical strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 
(2008).

4.  The criteria for an initial compensable rating for 
service-connected plantar fasciitis of the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.57, 4.71a, Diagnostic 
Code 5276 (2008).

5.  The criteria for an initial compensable rating for 
service-connected onychomycosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.57, 4.118, Diagnostic Codes 7806, 
7813 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.

In this respect, through an August 2006 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claims.  Thereafter, the Veteran was 
afforded the opportunity to respond.  In addition, the 
Veteran was provided notice concerning the assignment of 
rating criteria and effective dates via March 2006 and July 
2008 letters, as well as in the August 2006 letter.  Hence, 
the Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the August 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2006 
letter.

Here, however, the Board notes that the duty to provide 
notice relating to the Veteran's claims was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by re-adjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
re-adjudication of the claim); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by re-adjudication 
of the claim, such as by a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the August 
2006 notice letter, which fully addressed all notice 
elements.  Specifically, the August 2006 notice letter 
notified the Veteran of his and VA's respective duties for 
obtaining evidence.  The letter also gave examples of the 
types of medical and lay evidence that the Veteran could 
submit or ask VA to obtain in support of his claims.  The 
August 2006 letter further informed the Veteran of what 
evidence was required to substantiate the claims.

Although not all notices were sent before the initial 
decision in this matter, the Board thus finds that the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond.  The RO has also re-adjudicated 
the claims by way of a June 2009 supplemental statement of 
the case that was issued after notice was provided.  The 
Board further notes that although the Court has held in 
Mayfield, supra, that post-decisional documents are 
inappropriate vehicles with which to provide notice, the RO 
in this case provided VCAA-compliant notice that was followed 
by a re-adjudication of the Veteran's rating claims. The 
Board thus concludes that during the administrative appeal 
process the Veteran was provided the information necessary 
such that further action to provide additional notice would 
be merely duplicative of what has already transpired.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
August 2006 notice letter.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The Veteran's post-service VA and private treatment 
records have been associated with the file.  In addition, the 
Veteran was provided VA medical examinations in June 2004 and 
January 2007; reports of those examinations have been 
associated with the claims file.  Neither the Veteran nor his 
representative has indicated that there are any outstanding 
records relevant to the claims on appeal.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

By the February 2005 rating decision, the Veteran was awarded 
service connection for degenerative disc disease with 
herniated nucleus pulposus at L5-S1 and assigned an initial 
10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).  The rating decision also awarded the 
Veteran service connection for degenerative joint disease of 
the proximal interphalangeal and metacarpophalangeal joints 
of the right and left hands, assigning initial 10 percent 
ratings for each hand pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008), and for cervical strain, 
assigning an initial 10 percent rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  In addition, the February 
2005 rating decision granted service connection for plantar 
fasciitis of the left foot, assigning an initial 
noncompensable rating by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, and for onychomycosis, assigning an 
initial noncompensable rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7813.  

Relevant medical evidence consists of VA medical examinations 
conducted in June 2004 and January 2007, as well as records 
of the Veteran's ongoing treatment at the Hunter Holmes 
McGuire VA Medical Center (VAMC) in Richmond, Virginia.  

Report of the June 2004 VA examination reflects that the 
Veteran complained of ongoing pain in his low back and hands 
that he treated with medications and physical therapy.  The 
Veteran stated that although the pain affected his work, he 
had not lost any time at work because of pain.  He also 
complained of pain in the neck and of fungal infection of the 
toenails.  Physical examination revealed normal posture and 
gait, and normal range of motion of the cervical spine with 
some tenderness on the extremes of extension and lateral 
flexion.  Range of motion of the lumbar spine was found to be 
within normal limits with no pain on movement and no 
tenderness to palpation.  Range of motion of the fingers was 
also found to be normal, with pain on extremes of flexion of 
all joints and tenderness to palpation of all joints.  The 
examiner acknowledged that a prior magnetic resonance imaging 
(MRI) study of the Veteran's spine revealed a herniated 
nucleus pulposus at L5-S1.  Radiological study of the 
Veteran's hands revealed minimal osteoarthritis of the right 
first metacarpophalangeal joint, but no abnormality 
otherwise.  The examiner diagnosed the Veteran with 
degenerative disc disease of the lumbar spine with herniated 
nucleus pulposus of L5-S1, with chronic low back pain and 
functional limitations at his job.  The examiner further 
diagnosed the Veteran with degenerative joint disease of the 
proximal interphalangeal (PIP) and metacarpophalangeal (MCP) 
joints of both hands with functional limitations due to pain.  
The Veteran was also diagnosed with cervical strain and with 
onychomycosis of the toes.  

Report of the VA examination conducted in January 2007 
reflects that the Veteran complained of chronic stiffness, 
weakness, and pain in his lower back.  The Veteran further 
complained of intermittent pain in the fingers of both hands, 
in his neck, and in his left foot.  Physical examination 
revealed normal posture and gait with normal position of the 
head and curvature of the spine.  The Veteran was found to 
have a full range of motion of the thoracolumbar spine, with 
no radiation of pain on movement and no muscle spasm, 
tenderness, or pain on repetitive movement.  No ankylosis was 
noted, and the examiner specifically found that the Veteran 
did not suffer from radiculopathy or intervertebral disc 
syndrome.  Examination of the Veteran's hands and fingers 
revealed a normal range of motion in all joints, with no 
pain, fatigue, weakness, lack of endurance, or incoordination 
on repetitive motion.  Similarly, the Veteran was found to 
have a full range of motion of the cervical spine, with no 
pain, fatigue, weakness, lack of endurance, or incoordination 
on repetition.  Neurological examination was normal 
bilaterally for both upper and lower extremities.  Physical 
examination further revealed discoloration consistent with 
fungal infection of the toenails; the feet were otherwise 
found to be normal, with no pain on motion, no tenderness to 
palpation, and no deformity.  Radiological evaluation of the 
cervical spine revealed osteoarthritis with mild scoliosis.  
The examiner diagnosed the Veteran with degenerative disc 
disease with herniated nucleus pulposus of L5-S1, 
degenerative joint disease of the right and left PIP and MCP 
joints, cervical strain, plantar fasciitis of the left foot 
with left heel spurs, and onychomycosis.  

Post-service treatment records from the Richmond VAMC reflect 
that the Veteran has undergone extensive physical therapy at 
that facility.  He was noted at an April 2004 visit to have a 
full range of motion of the thoracolumbar spine, with only 
slight pain at the end range of flexion.  An MRI scan 
conducted in January 2005 revealed small disc protrusions at 
L4-5 and L5-S1.  At a rheumatology consultation in July 2004, 
the Veteran complained of intermittent pain and stiffness in 
his fingers that was relieved with medication.  Testing 
revealed a positive rheumatology factor, and the Veteran was 
diagnosed with likely early osteoarthritis of the hands.  He 
was also treated for flare-ups of his low back pain on 
several occasions in 2005 and 2006; on those occasions, the 
Veteran's treatment provider prescribed pain-killing 
medications but did not prescribe bed rest or time off from 
work.  At a November 2006 treatment visit, the Veteran's 
rheumatoid arthritis was found to be "quiescent at 
present."  Regarding the Veteran's cervical strain, a May 
2006 treatment note reflects that the Veteran's neck was 
found to be fully mobile and supple with no paraspinal pain 
or spasm.  Similarly, radiological examination of the 
Veteran's spine conducted in June 2007 was within normal 
limits.  He has also been prescribed heel pads to address the 
pain in his left foot due to his plantar fasciitis, but has 
otherwise not sought treatment for his foot disabilities.  

Records from the Veteran's ongoing treatment at the Kenner 
Army Health Clinic at Fort Lee, Virginia, reflect that he 
underwent radiological examination in 2004 that revealed disc 
space narrowing at L5-S1, but found his cervical spine to be 
normal.  Treatment records from physical therapy visits 
further reflect that the Veteran has been seen on multiple 
occasions for complaints of back and foot pain; he was found 
in November 2004 and January 2005 to have a normal range of 
motion of his thoracolumbar spine except for extension of the 
spine, which the examiner noted to be reduced by 25 percent 
(or 11 degrees) due to pain.  He was prescribed a home 
traction machine for his low back pain at a January 2005 
physical therapy appointment.  At that time, he also reported 
that his foot pain had decreased with the use of heel inserts 
in his shoes.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the VA Central Office in Washington, 
D.C.  At that hearing, the Veteran noted that he was using a 
home traction machine to treat the pain in his lower back and 
was on medication to address the pain in his back, hands, and 
neck.  He stated that he had missed a few days of work due to 
pain over the past year and had to be careful with his 
movements to avoid causing flare-ups of his back pain.  He 
further stated that he has morning pain and stiffness of the 
neck that was relieved by stretching, but he complained of no 
other functional limitation of the cervical spine.  The 
Veteran complained further of pain and swelling in his 
fingers that was made worse with weather changes.  He further 
stated that he used shoe inserts to treat his plantar 
fasciitis, but still had pain in the foot.  The Veteran 
further stated that he used topical medication on his 
toenails to treat his onychomycosis.

A.  Degenerative Disc Disease with Herniated Nucleus Pulposus 
at L5-S1

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Codes 5235-5243), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Additionally, in part, with respect to 
disability associated with the low back, a 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent rating. Id.

Several notes follow the general rating formula.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Id.  

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]-For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Under current provisions for rating intervertebral disc 
syndrome, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
Section 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

For evaluation of intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, a 
10 percent rating is assignable.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is assignable.  
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id.

Here, following its review of the medical evidence of record, 
the Board finds that, for the entirety of the appeal period, 
the Veteran's service-connected degenerative disc disease 
with herniated nucleus pulposus at L5-S1 warrants no more 
than a 10 percent rating.  

In this case, the Board finds that the Veteran's total range 
of motion of the thoracolumbar spine without pain has been 
shown at worst to be 229 degrees, warranting, at most, a 10 
percent rating under the General Rating Formula for Diseases 
and Injuries of the Spine.  In particular, the Board notes 
that at both the Veteran's June 2004 and January 2007 VA 
examinations, he was found to have a full range of motion of 
the thoracolumbar spine without pain, even on repetition of 
motion.  As noted above, in VA Fast Letter 06-25, VA has 
determined that repetitive testing of a joint should yield 
sufficient information on any functional loss due to an 
orthopedic disability.  In this case, the Board has taken 
into consideration the findings of the Veteran's January 2007 
VA examiner, who specifically addressed the question of 
whether the Veteran displayed pain on repetitive motion 
throughout range of motion testing and concluded that the 
Veteran did not experience pain on motion, even on repetitive 
motion.  The Board acknowledges, however, that at November 
2004 and January 2005 treatment visits at the Keller Army 
Clinic, the Veteran was found to have a limitation of 25 
percent-or 11 degrees-of extension in his lumbar spine due 
to pain.  The Board observes that the full range of motion 
for the thoracolumbar spine is 240 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  
Considering the loss of 11 degrees of thoracolumbar extension 
due to pain as noted by his treating physical therapist in 
November 2004 and January 2005, the Veteran's total range of 
motion of the thoracolumbar spine is found to be, at worst, 
229 degrees, warranting a 10 percent rating under the General 
Rating Formula for Diseases and Injuries of the Spine.  The 
Board also looks to the Veteran's own statements to VA, in 
which he has complained of daily pain in his lower back that 
makes it difficult to stand and teach.  The Board thus 
concludes that, even when taking pain on motion into 
consideration as required by DeLuca, supra, the limited range 
of motion displayed by the Veteran at his November 2004 and 
January 2005 physical therapy treatment visits-the most 
limitation of motion the Veteran has shown in his 
thoracolumbar spine-more closely approximates the level of 
disability considered by a 10 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine. 

The Board notes that the Veteran has not displayed flexion of 
the thoracolumbar spine of 60 degrees or less at any time to 
warrant a 20 or 40 percent rating.  Similarly, the Board also 
notes that there is no evidence that the Veteran's 
degenerative disc disease with herniated nucleus pulposus at 
L5-S1 has resulted in disability comparable to ankylosis to 
warrant a 50 or 100 percent disability rating.  The Board 
acknowledges that the Veteran's June 2004 and January 2007 VA 
examinations, as well as his May 2008 testimony before the 
undersigned Veterans Law Judge, reflect the Veteran's 
complaints of aching pain in his lower back.  However, as 
discussed above, the Board finds that any such pain and its 
effect on the Veteran's range of motion are contemplated in 
the 10 percent rating.  Therefore, the Board simply does not 
find that a rating higher than 10 percent based on any 
additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 
4.59 is warranted under the rating criteria.

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
Veteran's service-connected degenerative disc disease with 
herniated nucleus pulposus at L5-S1.  In this case, although 
there is radiological evidence of degenerative changes 
(arthritis) of the spine, the Veteran is already being rated 
for limitation of motion of the thoracolumbar spine 
associated with such degenerative changes as required by 
regulation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2008).  

The Board has also considered the Veteran's degenerative disc 
disease with herniated nucleus pulposus at L5-S1 under the 
rating criteria for intervertebral disc syndrome.  However, 
the evidence does not support a rating in excess of 10 
percent.  In that connection, the Board notes that, although 
the Veteran has complained to his VA treatment providers on 
multiple occasions of flare-ups of his lower back pain, he 
has not required bed rest prescribed by a physician and 
treatment by a physician.  As such, the Board finds 
consideration of the Veteran's service-connected degenerative 
disc disease with herniated nucleus pulposus at L5-S1 under 
the rating criteria for intervertebral disc syndrome does not 
result in a rating higher than 10 percent.  In this case, the 
evidence of record does not reflect neurological findings 
resulting in incapacitating episodes under Diagnostic Code 
5243.  The Board notes particularly that the Veteran has not 
been found to have suffered from any incapacitating episodes 
to warrant a rating under Diagnostic Code 5243 for 
intervertebral disc syndrome.

B.  Degenerative Joint Disease of the Proximal 
Interphalangeal and Metacarpophalangeal Joints of the Hands

Here, following its review of the medical evidence of record, 
the Board finds that, for the entirety of the appeal period, 
the Veteran's service-connected degenerative joint disease of 
the PIP and MCP joints warrants no more than 10 percent for 
each hand.  

Initially, the Board notes that arthritis shown by 
radiological studies is rated based on limitation of motion 
of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there 
is at least some limitation of motion, a 10 percent rating 
may be assigned for each major joint or group of minor joints 
so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(degenerative arthritis) and 5010 (traumatic arthritis).  
(Diagnostic Code 5010, traumatic arthritis, directs that the 
evaluation of arthritis be undertaken by application of 
Diagnostic Code 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.)  In the absence of 
limitation of motion, radiological evidence of arthritis 
involving two or more major joints or two or more minor joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5010, Note 1.  

Under the relevant diagnostic criteria for digits of the 
hand, if there is limitation of motion of two or more digits, 
each digit is to be evaluated separately and combined 
utilizing the Combined Ratings Table found at 38 C.F.R. § 
4.25.  38 C.F.R. § 4.71a (2008), Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand, Note (5).  Regarding limitation of motion of the thumb, 
a noncompensable rating is warranted when there is limitation 
of motion of the thumb demonstrated by a gap of less than one 
inch (2.5 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  38 C.F.R. § 
4.71a, Diagnostic Code 5228.  A 10 percent evaluation is 
warranted for limitation of motion of the thumb with a gap of 
one to two inches (2.5 to 5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers; 
and a maximum 20 percent evaluation is warranted for 
limitation of motion of the thumb with a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  Id.

Additionally, under the relevant criteria, evaluation of 
limitation of the index or long finger is rated utilizing the 
rating criteria found at Diagnostic Code 5229, which assigns 
the same ratings for either the major or minor hand.  Id.  
Under Diagnostic Code 5229, a non-compensable (zero percent) 
rating is for application when there is a gap of less than 
one inch between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and extension is limited by no more than 30 
degrees.  A higher, 10 percent, rating is for application 
with a gap of one inch or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or, with extension limited by 
more than 30 degrees.  There are no higher ratings available 
under the new criteria for limitation of motion of the index 
or long finger.

Diagnostic Code 5230 contemplates limitation of motion of the 
ring or little finger. 38 C.F.R. § 4.71a, Diagnostic Code 
5230.  Under Diagnostic Code 5230, a noncompensable 
evaluation is warranted for any limitation of motion of the 
ring or little finger. Accordingly, DC 5230 cannot serve as a 
basis for an increased rating in this case.

Here, following its review of the medical evidence of record, 
the Board finds that, for the entirety of the appeal period, 
the Veteran's service-connected degenerative joint disease of 
the PIP and MCP joints warrants no more than 10 percent for 
each hand.  

In this case, since the grant of service connection, the 
medical evidence fails to establish a rating in excess of 10 
percent warranted for the Veteran's degenerative joint 
disease of the PIP and MCP joints of each hand.  In this 
respect, none of the Veteran's finger joints on either hand 
has been identified as being ankylosed.  As such, none the 
fingers warrants evaluation for amputation or for unfavorable 
ankylosis.

The evidence otherwise does not reflect favorable ankylosis 
of three digits of one hand or, for that matter, two digits 
of one hand under Diagnostic Codes 5222 and 5223.  Likewise, 
ankylosis of the ring or little finger would warrant no more 
than a noncompensable evaluation under Diagnostic Code 5227.  
Furthermore, clinical findings do not reflect any limitation 
of motion of any digits on either hand.  As such, the 
Veteran's fingers, at best, would warrant no more than a 
noncompensable rating under Diagnostic Code 5228 or 5229.  
Furthermore, any limitation of motion of the ring or little 
finger warrants no more than a noncompensable evaluation 
under Diagnostic Code 5230. 

The evidence also reflects the January 2007 VA examiner's 
report that the range of motion of the Veteran's joints in 
the hands was not further limited by repetitive movement; nor 
were the joints additionally limited due to pain, fatigue or 
weakness.  As such, there simply is no indication that the 
Veteran's disability, even with consideration of flare-ups 
due to pain, would approximate a 20 percent rating for 
favorable ankylosis of three fingers of the left hand, for 
unfavorable ankylosis of two digits of the left hand, or for 
unfavorable ankylosis of three digits of the left hand.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.  The 
Board acknowledges the Veteran's statements to the effect 
that the degenerative joint disease in his hands causes him 
pain and functional impairment.  Here, however, the Board 
finds that the current 10 percent ratings take into 
consideration any interference with the Veteran's overall 
function of his hands due to his service-connected 
degenerative joint disease of the PIP and MCP joints.

As full range of motion is evidenced in all the fingers of 
both hands, an evaluation for limitation of motion for any 
individual digit is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5228-5230.  There is, further, no indication 
in the record that any one of the digits is ankylosed.  Thus, 
Diagnostic Codes 5216-5227 do not apply.  A higher rating is 
also not required for functional loss, as the Veteran was 
shown to have full range of motion of the fingers, which was 
not shown on examination to be limited by pain.  In sum, none 
of the medical evidence of record shows that the degenerative 
joint disease of the PIP and MCP joints of the hands warrants 
higher than the 10 percent ratings already assigned based on 
loss of function.  As for Diagnostic Code 5003, there has 
been no showing of incapacitating episodes such that a 20 
percent rating could be assigned based on the effect of 
arthritis on two or more groups of minor joints.  

C.  Cervical Strain

Under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Codes 5235-5243), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire cervical spine warrants a 40 percent 
rating.  Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
warrants a 30 percent rating.  A 20 percent rating is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees.  A 10 percent rating is warranted for 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, the combined range of 
motion of the cervical spine greater than 170 degrees but 
less than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  Id.

Here, following its review of the medical evidence of record, 
the Board finds that, for the entirety of the appeal period, 
the Veteran's service-connected cervical strain warrants no 
more than a 10 percent rating.  

In this case, none of the problems associated with a 20 
percent rating has been shown.  As reported above, on 
multiple occasions, including at both the June 2004 and 
January 2007 VA examinations, the Veteran's neck has been 
found to have a normal range of motion, including on 
repetitive movement.  The June 2004 VA examiner acknowledged, 
however, that the Veteran had some tenderness at the extremes 
of extension and lateral flexion of the cervical spine.  
Although there is evidence in the January 2007 radiological 
examination suggesting that the Veteran has slight scoliosis 
of the neck, nothing in the record indicates that any such 
scoliosis results from muscle spasm, guarding, or localized 
tenderness in the cervical spine area.  In fact, the June 
2004 and January 2007 VA examiners both noted no pain or 
tenderness in the cervical spine, other than the tenderness 
at the extremes of range of motion noted in the June 2004 
examination, nor did they find that the Veteran's range of 
motion was additionally limited by pain, fatigue, weakness, 
or lack of endurance.  Even acknowledging the Veteran's 
complaints of neck pain requiring daily stretching and 
medication, and the tenderness at extremes of the range of 
motion of the cervical spine noted by the June 2004 examiner, 
the Board thus concludes that there is no suggestion that 
functional debility comes close to approximating the 
limitation of motion contemplated by the 20 percent rating.

The Board notes in addition that, although there is 
radiological evidence of degenerative changes (arthritis) of 
the Veteran's cervical spine, the Veteran is being rated for 
pain and limitation of motion of the cervical spine 
associated with such degenerative changes.  Here, as noted 
above, the 10 percent evaluation for the Veteran's disability 
is predicated on pain on use and functional loss of the 
Veteran's cervical spine due to pain.  Furthermore, the 
relevant diagnostic codes concerning degenerative and 
traumatic arthritis direct that, with limitation of motion, 
arthritis is to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2008).  As noted above, the 
Veteran's current symptomatology does not warrant a rating in 
excess of 10 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board also notes that there 
is no evidence that the Veteran's cervical strain has 
resulted in disability comparable to ankylosis.

D.  Plantar Fasciitis of the Left Foot

Here, the Veteran has been evaluated for plantar fasciitis of 
the left foot by analogy to acquired flatfoot.  See 38 C.F.R. 
§ 4.20 (2008) (when an unlisted condition is encountered, it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous).  Under Diagnostic Code 5276, governing evaluation 
of acquired flatfoot, a noncompensable (zero percent) rating 
is warranted for mild symptoms that are relieved by a built-
up shoe or arch support.  A 10 percent rating is warranted 
for moderate symptoms, with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
or pain on manipulation and use of the feet.  A 20 percent 
rating is warranted for severe unilateral symptoms, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, or characteristic callosities.  A 30 
percent rating is warranted for pronounced unilateral 
symptoms, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2008).

In this case, the Board finds that the Veteran's plantar 
fasciitis of the left foot has been manifested by symptoms 
equating to no more than mild impairment.  Mild symptoms are 
contemplated by the noncompensable rating that was initially 
assigned.  See 38 C.F.R. § 4.71a (Diagnostic Code 5276).  In 
that connection, the Board notes that the Veteran is being 
treated for pain in his left foot due to plantar fasciitis.  
He has reported on multiple occasions that shoe inserts have 
helped with his foot pain.  Additionally, even the 
noncompensable rating reflects use of arch supports or a 
built-up shoe for relief of symptoms.  The medical evidence 
reflects that the Veteran has been prescribed shoe inserts to 
address his plantar fasciitis and that the inserts have 
helped to relieve his foot pain.

The symptoms set forth in the criteria for a 10 percent 
rating equating to moderate impairment have not been shown.  
Examination has not reflected a weight-bearing line over or 
medial to the great toe of the Veteran's left foot. 
Additionally, inward bowing of the tendo achillis was not 
evident.  At the June 2004 and January 2007 examinations and 
during his hearing, the Veteran reported that he had a 
painful left foot.  However, pain on manipulation and use of 
the foot has not been shown during any of the VA 
examinations.  In fact, the January 2007 examiner found that 
function of the Veteran's left foot was within normal limits 
without pain on movement.  Thus, the Board finds that the 
symptoms of the Veteran's plantar fasciitis of the left foot 
have not approximated moderate impairment, and the criteria 
for a 10 percent rating are thus not met.

In addition, the criteria for even higher ratings-20 or 30 
percent-for plantar fasciitis of the left foot have not been 
met.  Symptoms indicative of severe impairment, such as 
objective evidence of marked deformity, accentuated pain on 
manipulation or use, indication of swelling on use, or 
characteristic callosities, were not seen on examination or 
in the VA treatment records.  Likewise, symptoms indicative 
of pronounced impairment were not evident, such as marked 
pronation, extreme tenderness of the plantar surfaces, or 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation.  

Because no worse than mild symptoms have been associated with 
the Veteran's plantar fasciitis of the left foot, an initial 
compensable rating is not warranted.  The noncompensable 
rating was correctly assigned, and the claim must thus be 
denied.



E.  Onychomycosis

The Veteran's disability is evaluated under Diagnostic Code 
7813 for dermatophytosis of the nails.  This code requires 
that disability be rated as scarring or as dermatitis, 
depending on the predominant disability.  38 C.F.R. § 4.118.  
Because the Veteran's disability affects only his feet and 
has not been shown to cause scarring, it will be rated as 
dermatitis under Diagnostic Code 7806, which provides that a 
60 percent rating will be assigned where more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or, constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  A 30 percent rating is 
warranted where 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or, systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period; and a 10 percent 
rating is warranted where at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or, 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 
noncompensable rating is warranted where less than 5 percent 
of the entire body or less than 5 percent of exposed areas is 
affected, and; no more than topical therapy required during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).

A review of the Veteran's post-service medical treatment 
records reveals no continuing treatment for a foot 
disability.  Records from the Veteran's ongoing treatment at 
the Richmond VAMC and the Keller Army Clinic are silent as to 
any complaints of or treatment for onychomycosis, and the 
Veteran testified at his May 2008 hearing before the 
undersigned Veterans Law Judge that he used only over-the-
counter topical cream and pedicures to treat the infection.  
At his June 2004 examination, the Veteran was diagnosed with 
fungal infection of the toenails; the January 2007 VA 
examiner noted discoloration of the toenails related to the 
infection and confirmed the diagnosis.

Based on the medical evidence of record, the Board finds that 
a noncompensable rating is appropriate for the Veteran's 
service-connected onychomycosis.  A higher rating is not 
warranted because the Veteran has not required systemic 
therapy or immunosuppressive drugs as treatment at any time 
during the appeal period.  In that connection, the Board 
notes that the Veteran has testified before the undersigned 
Veterans Law Judge that he has not taken oral or other 
systemic medications to treat the infection, relying only on 
topical over-the-counter cream for treatment.  His medical 
records confirm that the Veteran has not sought or been 
prescribed systemic therapy for the onychomycosis.  Thus, it 
cannot be said that the veteran has required systemic therapy 
or other immunosuppressive drugs during any 12-month period.  
The Board therefore finds that an initial noncompensable 
rating is appropriate, and a higher rating is not warranted.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7820.

F.  Extra-Schedular Evaluation

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time have the disabilities under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected degenerative disc 
disease with herniated nucleus pulposus at L5-S1, 
degenerative joint disease of the PIP and MCP joints of the 
hands, cervical strain, plantar fasciitis of the left foot, 
or onychomycosis otherwise have rendered impractical the 
application of the regular schedular standards.  The very 
symptoms the Veteran experiences with respect to each are 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  Thus, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered the Veteran's contentions with 
regard to his rating claims.  Although the Board does not 
doubt the sincerity of the Veteran's belief that his 
disabilities have been more disabling than were initially 
rated, as a lay person, without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter such as the severity of 
a disability in the context of the rating criteria.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected degenerative disc disease with 
herniated nucleus pulposus at L5-S1, degenerative joint 
disease of the PIP and MCP joints of the right hand, 
degenerative joint disease of the PIP and MCP joints of the 
left hand, and cervical strain warrant no more than 10 
percent each, and his service-connected plantar fasciitis of 
the left foot and onychomycosis warrant no more than 
noncompensable ratings.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.57, 4.59, 4.71, 4.71a, 
4.118, Diagnostic Codes 5003, 5010, 5228-5230, 5235-5243, 
5276, 7806, 7813 (2008).  This is so for the entirety of the 
appeal period.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease with herniated nucleus pulposus at 
L5-S1 is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the proximal interphalangeal 
and metacarpophalangeal joints of the right hand is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the proximal interphalangeal 
and metacarpophalangeal joints of the left hand is denied.

Entitlement to an initial rating in excess of 10 percent for 
cervical strain is denied.

Entitlement to an initial compensable rating for plantar 
fasciitis of the left foot is denied.

Entitlement to an initial compensable rating for 
onychomycosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


